364 F.2d 508
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Harold GORLICK et al., d/b/a Thrifty Supply Co. and Thrifty Supply Co. of Tacoma, Inc., Respondents.
No. 20545.
United States Court of Appeals Ninth Circuit.
August 4, 1966.

Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Warren M. Davison, Malcolm D. Schultz, Attys., N. L. R. B., Washington, D. C., for petitioner.
Edward M. Bensussen, Seattle, Wash., for respondents.
Before HAMLIN, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM:


1
National Labor Relations Board, herein the Board, has filed its petition with this court seeking enforcement of its order issued against Harold Gorlick, et al., doing business as Thrifty Supply Co., and Thrifty Supply Co. of Tacoma, Inc., respondents herein.1 The Board found that respondents were guilty of unfair labor practices in that they violated section 8(a) (3) and (1) of the National Labor Relations Act by discharging two employees for union activity and violated section 8(a) (1) of the same Act by interfering with, restraining and coercing employees in the exercise of rights guaranteed them by said Act. 29 U.S.C. §§ 158(a) (1) and (3). It is the contention of respondents that the record before the Board considered as a whole fails to support the Board's conclusion that respondent was guilty of violations of said Act. This court has jurisdiction of the proceeding, the alleged unfair labor practices having occurred in Seattle and Tacoma, Washington.


2
We have examined the record of the testimony produced before the trial examiner upon which the Board based its order. It would serve no useful purpose to set this testimony out in detail. The matter of the credibility of the witnesses is not for this court to pass upon. This is a function of the trial examiner and of the Board. We are satisfied that upon the record considered as a whole there is substantial evidence to support the findings of the Board as to the unfair labor practices in question.


3
The order of the Board will be enforced.



Notes:


1
 153 N.L.R.B. 34